Opinion issued January 8, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00761-CV
____________

GTE SOUTHWEST, INC. D/B/A VERIZON SOUTHWEST, Appellant

V.

CITY OF NASSAU BAY, Appellee




On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 905718




MEMORANDUM  OPINION
          Appellant has filed an unopposed motion to dismiss the appeal.  No opinion
has issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.